  Case 18-20940         Doc 45     Filed 12/10/18 Entered 12/10/18 10:05:28              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-20940
         BERTHA ORTIZ
         MARCELINO ORTIZ
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/26/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-20940        Doc 45        Filed 12/10/18 Entered 12/10/18 10:05:28                    Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                       $0.00
       Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                            $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                         $0.00
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                        $0.00

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim         Claim         Principal       Int.
Name                                  Class   Scheduled      Asserted      Allowed          Paid          Paid
BARCLAYS BANK DELAWARE            Unsecured      6,274.00            NA             NA            0.00        0.00
BARCLAYS BANK DELAWARE            Unsecured           0.00           NA             NA            0.00        0.00
BARCLAYS BANK DELAWARE            Unsecured      4,001.00            NA             NA            0.00        0.00
BARCLAYS BANK DELAWARE            Unsecured      1,756.00            NA             NA            0.00        0.00
BARCLAYS BANK DELAWARE            Unsecured           0.00           NA             NA            0.00        0.00
BARCLAYS BANK DELAWARE            Unsecured           0.00           NA             NA            0.00        0.00
CAPITAL ONE AUTO FINANCE          Secured       21,674.00     21,730.86       21,730.86           0.00        0.00
CAPITAL ONE BANK USA              Unsecured      8,691.00            NA             NA            0.00        0.00
CAPITAL ONE BANK USA              Unsecured      4,838.00            NA             NA            0.00        0.00
CAPITAL ONE BANK USA              Unsecured           0.00           NA             NA            0.00        0.00
CAPITAL ONE BANK USA              Unsecured           0.00           NA             NA            0.00        0.00
CAPITAL ONE BANK USA              Unsecured      7,816.00       7,816.47       7,816.47           0.00        0.00
CAPITAL ONE BANK USA              Unsecured           0.00           NA             NA            0.00        0.00
CAVALRY PORTFOLIO SERVICES        Unsecured      3,329.00       3,329.13       3,329.13           0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA         666.36         666.36           0.00        0.00
CMRE FINANCE                      Unsecured         350.00           NA             NA            0.00        0.00
COMENITY CAPITAL BANK             Unsecured           0.00           NA             NA            0.00        0.00
COMENITY CAPITAL BANK             Unsecured           0.00           NA             NA            0.00        0.00
COMENITY CAPITAL BANK             Unsecured           0.00           NA             NA            0.00        0.00
COMENITY CAPITAL BANK             Unsecured           0.00           NA             NA            0.00        0.00
COMENITY CAPITAL BANK             Unsecured           0.00           NA             NA            0.00        0.00
COMENITY CAPITAL BANK             Unsecured           0.00           NA             NA            0.00        0.00
COMENITY CAPITAL BANK             Unsecured           0.00           NA             NA            0.00        0.00
COMENITY CAPITAL BANK             Unsecured           0.00           NA             NA            0.00        0.00
COMENITY CAPITAL BANK             Unsecured           0.00           NA             NA            0.00        0.00
COMENITY CAPITAL BANK             Unsecured           0.00           NA             NA            0.00        0.00
COMENITY CAPITAL BANK             Unsecured           0.00           NA             NA            0.00        0.00
COMENITY CAPITAL BANK             Unsecured           0.00           NA             NA            0.00        0.00
CREDIT UNION 1                    Unsecured      2,740.00       3,614.51       3,614.51           0.00        0.00
GREAT AMERICAN FINANCE            Unsecured           0.00           NA             NA            0.00        0.00
M3 Financial Services             Unsecured          20.00           NA             NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-20940        Doc 45      Filed 12/10/18 Entered 12/10/18 10:05:28                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
MIDLAND FUNDING                Unsecured      1,424.00            NA           NA             0.00        0.00
PENNYMAC LOAN SERVICES LLC     Secured      154,285.00    153,193.01    153,193.01            0.00        0.00
PEOPLES ENERGY                 Unsecured           0.00           NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00        197.80       197.80            0.00        0.00
SANTANDER CONSUMER USA         Secured             0.00    22,082.19     22,301.00            0.00        0.00
SECRETARY OF STATE             Unsecured           0.00           NA           NA             0.00        0.00
SPRINGLEAF FINANCIAL SERVICES Unsecured            0.00           NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured           0.00           NA           NA             0.00        0.00
STANISLAUS CREDIT CONTROL SERV Unsecured         671.00           NA           NA             0.00        0.00
SYNCHRONY BANK                 Unsecured            NA       1,654.24     1,654.24            0.00        0.00
TD BANK USA                    Unsecured      1,301.00            NA           NA             0.00        0.00
TOYOTA MOTOR CREDIT            Unsecured           0.00           NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured     10,172.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured      9,682.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured      5,823.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT          Unsecured      5,728.00            NA           NA             0.00        0.00
WF FINANCIAL CARDS             Unsecured      5,216.00         530.36       530.36            0.00        0.00
WF FINANCIAL CARDS             Secured              NA       4,686.42     4,686.42            0.00        0.00
WYNDHAM VACATION RESORTS INC Unsecured             0.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $153,193.01                  $0.00               $0.00
      Mortgage Arrearage                                   $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                         $44,031.86                  $0.00               $0.00
      All Other Secured                                $5,352.78                  $0.00               $0.00
TOTAL SECURED:                                       $202,577.65                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $17,142.51                  $0.00               $0.00


Disbursements:

       Expenses of Administration                                  $0.00
       Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                                $0.00


UST Form 101-13-FR-S (09/01/2009)
  Case 18-20940         Doc 45      Filed 12/10/18 Entered 12/10/18 10:05:28                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
